Appeal by the defendant from a judgment of the County Court, Nassau County (Plumadore, J.), rendered July 7, 1981, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By his plea of guilty, the defendant forfeited his right to challenge the geographical jurisdiction of Nassau County to prosecute the instant indictment (see, e.g., People v Amato, 101 AD2d 890). In any event, it appears from the record that Nassau County’s assertion of jurisdiction was proper (see, CPL 20.40 [1] [a]).
We have considered the defendant’s other contentions and find them to be either unpreserved or without merit. Mengano, J. P., Gibbons, Kooper and Spatt, JJ., concur.